ON REHEARING.
BLAND, J.
The parties to this suit have joined in a request to the court to modify the opinion herein for the reason that the suit was brought on two policies of insurance; one of said policies being dated June 13, 1913, for the sum of one thousand ($1000) dollars, and the other being dated May 19, 1913, for the sum of fifteen hundred ($1500) dollars. The latter policy was issued before foreclosure proceedings were commenced and therefore is subject to the rule laid down by this court in the case of Terminal Ice & Power Company v. American Fire Insurance Company, 194 S. W. 722.
*518In writing the original opinion in this ease the court, by the briefs filed in this case, was erroneously led into the idea that this suit was upon one fire insurance policy issued June 13, 1913.
In accordance with the request of the parties hereto it is ordered that the judgment of the lower court covering the first count of plaintiff’s petition be reversed and remanded. The judgment of the lower court in reference to the second count of plaintiff’s petition is affirmed.